United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edmonds, WA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-492
Issued: December 10, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On January 2, 2014 appellant filed a timely appeal from a July 15, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his schedule award claim. He
also appealed an October 10, 2013 nonmerit decision which denied his request for
reconsideration.
OWCP accepted that on February 11, 2012 appellant, then a 64-year-old city carrier,
sustained a rotator cuff tear of the right shoulder while in the performance of duty. It authorized
right shoulder arthroscopic surgery which was performed on April 4, 2012 by Dr. David K.
Kuechle, an attending Board-certified orthopedic surgeon.
On May 21, 2013 appellant filed a claim for a schedule award.
In a June 13, 2013 medical report, received by OWCP on July 12, 2013, Dr. Kuechle
advised that appellant had reached maximum medical improvement. He determined that
appellant had 18 percent impairment of the right upper extremity based on the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).

By decision dated July 15, 2013, OWCP denied appellant’s claim, finding the medical
evidence insufficient to demonstrate a measurable impairment of a scheduled member due to his
accepted February 11, 2012 work injury.
On July 17, 2013 OWCP informed appellant that Dr. Kuechle’s June 13, 2013 report was
visible in the case file the day after it issued the July 15, 2013 decision. It advised him to file a
request for reconsideration of its decision.
On July 17, 2013 appellant requested reconsideration and resubmitted Dr. Kuechle’s
June 13, 2013 report.
In an October 10, 2013 decision, OWCP denied appellant’s request for reconsideration
without a merit review. It found that Dr. Kuechle’s June 13, 2013 impairment rating was
irrelevant or immaterial as it was based on the fifth edition rather than the sixth edition of the
A.M.A., Guides.
As the Board’s jurisdiction of a case is limited to reviewing that evidence that was before
OWCP at the time of its final decision,1 it is necessary that OWCP review all the evidence
submitted by a claimant and received by OWCP prior to the issuance of its final decision.2
While OWCP advised appellant that Dr. Kuechle’s June 13, 2013 report was only visible after it
issued the July 15, 2013 decision, the imaged case record reveals that the medical report was
received on July 12, 2013, prior to the issuance of its decision.
The Board finds that this case is not in posture for decision as OWCP did not review all
the relevant evidence before issuing its decision. The case is remanded for consideration of the
submitted evidence, to be followed by any necessary further development as deemed necessary
and issuance of an appropriate final decision on appellant’s schedule award claim.

1

20 C.F.R. § 501.2(c).

2

William A. Couch, 41 ECAB 548 (1990) (OWCP did not consider new evidence received four days prior to the
date of its decision; the Board remanded the case for consideration); see Linda Johnson, 45 ECAB 439 (1994) (the
Board remanded, directing OWCP to consider evidence received the same date it issued its final decision).

2

IT IS HEREBY ORDERED THAT the July 15, 2013 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this order of the Board.3
Issued: December 10, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

In light of the Board’s disposition in this case, the October 10, 2013 decision denying appellant’s request for
reconsideration is moot.

3

